           8:20-cv-00270 Doc # 1 Filed: 07/08/20 Page 1 of 10 - Page ID # 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 WITED STATES OF Aヽ 4ERICA,

                        Plaintl氏                                  Civil No.   8,2OCV-]JO
         VS.
                                                     COMPLAINT FOR FORFEITURE ttV RE″
 $42,151.00 LttJITED STATES
 CUЩ NCY,
 $43,030.00U卜 IITED STATES
 CUttNCY,and
 $57,740.00 11NITED STATES
 CUttNCY,
                        Defendants.




       The United States of America, for its cause of action against the defendant property,

pursuant to Rule G(2) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions, states and alleges as follows:

                                       Nature of the Action

1.     This is an action to forfeit property to the United States for violations of   2l U.S.C.   $ 881.

                                      The Defendants in rem

2.     On February 5,2020, law enforcement seized $42,151 U.S. currency from heat sealed

       packaging inside Priority Mail parcel number 9505512687910027471636, addressed to

       Ted Lewis 11430 Burbank Blvd#217 North Hollywood CA 91601, which is the same

       address for a marijuana dispensary, "Ted's Budz."
        8:20-cv-00270 Doc # 1 Filed: 07/08/20 Page 2 of 10 - Page ID # 2




3.   On February 6, 2020,law enforcement seized $43,040 U.S. currency from in heat sealed

     packaging inside Priority Mail parcel number 505513477210027360353 addressed to Ted

     Lewis 11430 Burbank Blvd#217 North Hollywood CA 91601

4.   On February 7, 2020,Iaw enforcement seized $57 ,740 U.S. currency from in heat sealed

     packaging inside Priority Mail parcel number 9505510996780028391605 addressed to Ted

     Lewis I1430 Burbank Blvd#217 North Hollywood CA 91601.

5.   The U.S. Marshals Service currently has custody of the Defendant property.

                                   Jurisdiction and Venue

6.   This Court has subject matter jurisdiction for an action commenced by the United States

     pursuant to 28 U.S.C. $ 1345, and for an action for forfeiture pursuant         to 28U.S.C.

     $ 1355(a). ThisCourtalsohasjurisdictionoverthisparticularactionpursuantto2l U.S.C.

     $ 881.

7.   This Court has in rem junsdiction over the defendant property pursuant to 28 U.S.C.

     $ 1355(bX1)(A) because acts or omissions giving rise to the forfeiture occurred in this

     district.

8.   Venue is proper in this district pursuant to 28 U.S.C. $ 1355(b)(1XA) because acts or

     omissions giving rise to the forfeiture occurred in this district.

                                   Basis for the Forfeiture

9.   The Defendant property is subject to forfeiture pursuantto     2l U.S.C. $ 881(a)(6)   because

     it constitutes l) money, negotiable instruments, securities and other things of value

     furnished or intended to be fumished in exchange for a controlled substance in violation

     of the Controlled Substances Act,2) proceeds traceable to such an exchange, or 3)
            8:20-cv-00270 Doc # 1 Filed: 07/08/20 Page 3 of 10 - Page ID # 3




         money, negotiable instruments and securities used and intended to be used to facilitate a

         violation of the Controlled Substances Act.

                                              Factual Basis

10.      In October,2019, when researching packages mailed from Omaha to California, Postal

         Inspectors discovered a trend of similar packages mailed to Ted Lewis, 11430 Burbank

         Blvd. #217 North Hollywood CA 91601.

11.      A marijuana dispensary, "Ted's Bndz," is located at the address of 11430 Burbank Blvd

         #217 North Hollywood CA 91601.

12.      The packages mailed from Omaha to Califomia and addressed to Lewis had similar

         handwriting and were similar in size, weight and postage.

13.      The packages mailed to Lewis were mailed from different Omaha post offices.

14.      Two different return addresses were used on the packages: Lewis Residence 5018 N

         103'd St. OmahaNE 68134 or Lewis Residence 8307 Q St. OmahaNE 68127.

15.      On January 28,2020,1aw enforcement learned of a package mailed on January 27,2020,

         from Northwest Station Post Office in Omaha NE, with a Priority Mail parcel

         identifi cation number   9 505 5 12687 9 10027 47   1   63   6 (Parcel x I 63 6).

16.      Parcel x1636 had a return address ofl

         Lewis Residence
         5018   N   103'd St.
         OmahaNE 68134

17   .   Parcel   xl636 was addressed to:

         Ted Lewis
         11430 Burbank Blvd#217
         North Hollywood CA 91601
         8:20-cv-00270 Doc # 1 Filed: 07/08/20 Page 4 of 10 - Page ID # 4




18.   On January 28,2020,Iaw enforcement leamed of another parcel, Priority Mail parcel

      number 505513477210027360353 (Parcel x0353), mailed on January 27,2020, from the

      Boystown Station Post Office in Omaha NE.

19.   Parcel x0353 was addressed to Ted Lewis, 11430 Burbank Blvd. #217 North Hollywood

      CA 91601, with   a return address   of Lewis Residence 5018 N 103'd St. Omaha NE 68134.

20.   On February 29,2020,1aw enforcement also learned of a third parcel, Priority Mail parcel

      number 9505510996780028391605 (Parcel xI605), mailed on January 28,2020, from the

      Elmwood Park Post Office in Omaha, NE.

2I.   Parcel x1605 was addressed to Ted Lewis 11430 Burbank Blvd #217 North Hollywood

      CA 91601 with the retum address of Lewis Residence 5018 N 103'd St. OmahaNE 68134.

22.   On January 30,2l2},Inspector James Murcek made a phone call to Ted Lewis.

23.   Lewis said he lives at 11430 Burbank Blvd. #217 N. Hollywood, CA.

24.   Lewis also told law enforcement that he flew from California to Chicago the prior week

      with $80,000 to purchase property.

25.   Lewis said that he could not find the right property in Chicago.

26.   Lewis said that because he could not find the right property in Chicago, he flew to from

      Chicago to Omaha to possibly purchase a house.

27.   Lewis said he was in Omaha from January 26,2020 to January 29,2020.

28.   Lewis said he was told he should not fly with the cash so he sent it to his residence (in

      Califomia).

29.   Lewis said that when he flew from Omaha back to California, he did not bring the $80,000.
         8:20-cv-00270 Doc # 1 Filed: 07/08/20 Page 5 of 10 - Page ID # 5




30.   Lewis said that before flying back to California, he mailed two packages, each containing

      $40,000 to himself in California.

31.   Inspector Murcek asked Lewis what return address he used and Lewis said he used Lewis

      Residence, 5018   N   103 St. Omaha, NE, which Lewis claimed is his mother's address.

32.   Lewis said he grew up in Omaha before moving to Califomia.

33.   Inspector Murcek asked Lewis how many packages he mailed back to himself before

      leaving, and Lewis said just two.

34.   Inspector Murcek asked Lewis where he mailed the packages and Lewis said he mailed

      one from a post office   off   1441h   St. (Boystown Station) and one off of Military Avenue

      Q.{orthwest Station).

35.   Inspector Murcek asked Lewis why he did not mail them together and Lewis said he was

      having a bad day, got busy, and did not have time to mail them at the same time.

36.   Parcel x1636 was mailed at Northwest Station on January       Zl, ZOZO at 3:24 p.m.
37.   Parcel x0353 was mailed from the Boystown Station on January 27,2020          at347 p.m.

38.   Northwest Station is eight (8) miles from Boystown Station.

39.   Inspector Murcek asked Lewis how many times he had mailed cash from Omaha to himself

      in California, and Lewis said just the two packages that he was expecting to be delivered

      to him in Califomia on January 30,2020.

40.   On February 3,2020, a canine alerted to the scent of narcotics within Parcel xl636.

41.   On February 3,2020, a canine alerted to the scent of narcotics within Parcel x0353.

42.   On February 3,2020, a canine alerted to the scent of narcotics within Parcel x1605.




                                                   5
         8:20-cv-00270 Doc # 1 Filed: 07/08/20 Page 6 of 10 - Page ID # 6




43.   On February 5,2020,law enforcement obtained a Federal search warrant for Parcel

      x1636.

44.   On February 5,2020,1aw enforcement obtained a Federal search warrant for Parcel

      x0353.

45.   On February 5,2020,1aw enforcement obtained a Federal search warrant for Parcel

      x1605.

46.   On February 5,2020,Iaw enforcement executed the warrant on Parcel x1636.

47.   After opening Parcel x7636,law enforcement found currency in heat sealed packaging in

      the following denominations   :




       Bill denomination       Count                     Total
                      $50.00                        23                       $1、150
                      $20.00                    1、 691                      $38,820
                      $10.00                        49                         $490
                       $5.00                      2t3                        $13065
                       $1.00                       26                           $26

48.   Law enforcement seized $42,151 U.S. currency from Parcel xI636.

49.   On February 6,2020,Iaw enforcement executed the wafrant on Parcel x0353.

50.   After opening Parcel x0353, law enforcement found currency in heat sealed packaging in

      the following denominations   :



       Bill denomination       Count                     Total
                      $50.00                       50                        $2,500
                      $20.00                    1.992                       $39,840
                      $10.00                       29                         $290


51.   Law enforcement seized $43,040 u.S. currency from parcel x0353.



                                            6
             8:20-cv-00270 Doc # 1 Filed: 07/08/20 Page 7 of 10 - Page ID # 7




  52.   On February 7, 2020, law enforcement executed the Federal search warrant on Parcel

        x1605.

  53.   Parcel x1605 contained culrency in heat sealed packaging in the following denominations:



         Bill denomination          Count                       Total
                         $100.00                          73                         $7,300
                          $50.00                          35                         $ 1,750
                          $20.00                       2.413                        $48,260
                          $10.00                          42                           $420




                                                           つ４
                           $5.00                                                     $10.00


  54.   Law enforcement seized $57,740 U.S. currency from Parcel x1605.

  55.   Law enforcement seized a total of $142,921.00 U.S. currency from Parcel numbers

        x1636, x0353 and x1605.

' 56.   On   April 13,2020, the U.S. Postal Inspection Service received a letter with letter   head for

        theLentz Law Firm, P.C. dated April 9, 2020, wherein Theodore Lewis asserted a claim

        to the $42,151, $43,030 and$.57,740 U.S. culrency, "as an owner."

                                            Claim for Relief

  57.   The United States repeats and incorporates by reference paragraphs 1 through 56 above.

  58.   Property is subject to forfeiture pursuant to 2l U.S.C. $ 881(a)(6), which provides for the

        forfeiture of:

              All  moneys, negotiable instruments, securities, or other things of value
              furnished or intended to be furnished by any person in exchange for a
              controlled substance or listed chemical in violation of this subchapter, all
              proceeds traceable to such an exchange, and all moneys, negotiable
              instruments, and securities used or intended to be used to facilitate any
              violation of this subchapter.



                                                   7
         8:20-cv-00270 Doc # 1 Filed: 07/08/20 Page 8 of 10 - Page ID # 8




59.   By the foregoing and other acts, the defendant property constitutes moneys, negotiable

      instruments, securities or other things of value furnished or intended to be furnished by

      any person in exchange for a controlled substance or listed chemical in violation of 21

      U.S.C. $ 801, et seq.,and therefore, is forfeited to the United States pursuant to 21 U.S.C.

      $ 881(a)(6).

60.   By the foregoing and other acts, the defendant property constitutes proceeds traceable to

      an exchange for a controlled substance or listed chemical in violation of   2l U.S.C. $ 801,
      et seq., and therefore, is forfeited to the United States pursuant to 21 U.S.C. $ 881(aX6).

61.   By the foregoing and other acts, the defendant property constitutes moneys, negotiable

      instruments, and securities used or intended to be used to facilitate a violation of 21

      U.S.C. $ 801, et seq., and therefore, is forfeited to the United States pursuant to 21 U.S.C.

      $ 881(a)(6).




                                                8
          8:20-cv-00270 Doc # 1 Filed: 07/08/20 Page 9 of 10 - Page ID # 9




       WHEREFORE the United States of America prays the defendant property be proceeded

against for forfeiture; that due notice be given to all interested parties to appear and show cause

why forfeiture should not be decreed; that the defendant property be condemned, as forfeited, to

the United States of America and disposed of according to law and regulations; that the costs      of

this action be assessed against the defendant property; and for such other and further relief as this

Court may deem just and equitable.

                                                      UNITED STATES OF AMERICA,
                                                      Plaintiff


                                                      JOSEPH P.KELLY


                                                              Blackburn (MO#48222)
                                                      Assistant U.S.Attomey
                                                      1620]Dodgc Strcct,Suite 1400
                                                      0maha,NE 68102‑1506
                                                      Tel:(402)661‑3700
                                                      Fax:(402)345‑5724
                                                      E― mail: amv.blackbumの usdoi.2ov




                                                 9
        8:20-cv-00270 Doc # 1 Filed: 07/08/20 Page 10 of 10 - Page ID # 10




                                          VERIFICATION

          I, Postal Inspector James S. Murcek, hereby verifr and declare under penalty of perjury
that   I am a Postal Inspector with the United States Postal Service, that I have read the foregoing
Verified Complaint in rem and know the contents thereof, and that the factual matters contained
in paragraphs 9 through 56 of the Verified Complaint are true to my own knowledge, except that
those matters herein stated to be alleged on information and belief and as to those matters I believe
them to be true.

        The sources of my knowledge and information and the grounds of my belief are the official
files and records of the United States, information supplied to me by other law enforcement
officers, as well as my investigation of this case, together with others, as a Postal Inspector for the
United States Postal Service.

         I hereby verify and declare under penalty ofperjury that the foregoing is true and correct.

Dated July 7.2020


                                                              S. Murcek
                                                       Postal lnspector
                                                       United States Postal Inspection Service




                                                  10
